BEATTY, Justice.
This is an appeal by William Alan Smith, plaintiff, from a judgment for defendant, Lamar Glover, in a fraud action. We affirm.
The gist of plaintiffs action was that Glover had defrauded him by making misrepresentations concerning the nature, character, and prospects for advancement in the employment upon which Smith was entering. Smith testified as much. This position was directly refuted by Glover himself at the ore tenus trial without a jury. Glover’s refutation was supported by the testimony of H.C. McClendon, E.K. Howard, and Ned McHenry.
This Court has concluded that a detailed description of the evidence is unnecessary, due to the sharp dispute between the parties and the scope of this Court’s review. Our scope of review is, first, to determine if the record contains any competent evidence supporting the trial court’s judgment. Humphrey v. Humphrey, 293 Ala. 118, 300 So.2d 376 (1974). Having found from the record that such evidence is present, we must accord the trial court’s judgment a presumption of correctness, so that the judgment is reversible only if plainly and palpably wrong. Kwick Set Components, Inc. v. Davidson Industries, Inc., 411 So.2d 134 (Ala.1982). Questions of credibility and correctness of testimony are within the power of the trial court, sitting without a jury, to decide. Underwood v. Jarvis, 358 So.2d 731 (Ala.1978). Since there was evidence supporting the defendant’s denial of any misrepresentations, the trial court’s findings thereon are not plainly and palpably wrong.
Let the judgment be affirmed.
AFFIRMED.
TORBERT, C.J., and MADDOX, ALMON and HOUSTON, JJ., concur.